In this action for damages based on an alleged breach of a contract of employment, plaintiff failed to serve and file a note of issue and proceed with the -action, except for the instant motion to perpetuate testimony, for what appears to be about 3% years since the adjournment without date of the examination of defendant commenced in March, 1958. Five years and nine months elapsed between the commencement of this action and the cross motion to dismiss for lack of prosecution. On this record plaintiff has failed to explain the unreasonable neglect to prosecute this action. (Gallagher v. Clafington, Inc., 7 A D 2d 627.) Concur — Breitel, J. P., Valente, McNally, Eager and Steuer, JJ.